DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21 has been considered by the examiner.

Drawings
The drawings received on 6/25/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NA et al. (US 2020/0153335 A1).
         NA et al. disclose a bidirectional power converter, electric vehicle, and control method for bidirectional power converter in Figures 1-13.
Regarding claim 1. A power conversion module (Figure 1), comprising: a first end comprising a high-voltage positive terminal (13) and a high-voltage negative terminal (14); a second end comprising a low-voltage positive terminal (11) and a low- voltage negative terminal (12), wherein the low-voltage negative terminal is electrically connected with the high-voltage negative terminal; a magnetic element comprising two first windings (24, 26); a high-voltage side circuit (3) electrically connected with the high-voltage positive terminal (13) and the high-voltage negative terminal (14), and electrically connected with the two first windings of the magnetic element; and a low-voltage side circuit ((20) electrically connected with the low-voltage positive terminal (11) and the low-voltage negative terminal (12), and electrically connected with the two first windings of the magnetic element, wherein the power conversion module (1) comprises at least one alternating current (AC) loop defined by at least one of the first windings, at least one part of the high-voltage side circuit, and at least one part of the low-voltage side circuit, wherein the high-voltage side circuit and the low-voltage side circuit are located at a same side with respect to the magnetic element (see paragraphs 35-53).  

Regarding claim 2. The power conversion module according to claim 1, wherein the low- voltage side circuit (12) comprises a low-voltage side capacitor (12), wherein a first terminal of the low-voltage side capacitor is electrically connected with the low-voltage positive terminal (11), a second terminal of the low-voltage side capacitor is electrically connected with the low-voltage negative terminal (12), and a voltage ripple in a low-voltage side is filtered off by the low-voltage side capacitor (see paragraphs 35-53).  



Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowed because the prior art of record fails to disclose or suggest a  including the limitation “wherein the high- voltage side circuit comprises: a high-voltage side capacitor, wherein a first terminal of the high-voltage side capacitor is electrically connected with the high-voltage positive terminal, and a second terminal of the high-voltage side capacitor is electrically connected with the high-voltage negative terminal or the low- voltage positive terminal; a first switch group comprising a first switch and a third switch, which are electrically connected with each other; a second switch group comprising a fifth switch and a sixth switch, which are electrically connected with each other, wherein a first terminal of the first switch is electrically connected with the high-voltage positive terminal, a second terminal of the first switch is electrically connected with a first terminal of the fifth switch, a second terminal of the third switch and a second terminal of the sixth switch are electrically connected with the high-voltage negative terminal, and a first terminal of the sixth switch is electrically connected with a second terminal of the fifth switch; and a first flying capacitor, wherein a first terminal of the first flying capacitor is electrically connected with the second terminal of the first switch and the first terminal of the fifth switch, and a second terminal of the first flying capacitor is electrically connected with a first terminal of the third switch “ in addition to other limitations recited therein.
Claims 4-17 depend upon the allowable claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 11,469,674 B2) disclose a resonant DC-DC converter.
Jin et al. (US 11,329,569 B2) disclose a power conversion system.
Jin et al. (US 11,088,611 B2) disclose a power converter.

Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838